Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 27, 2022

The Court of Appeals hereby passes the following order:

A23E0002. JACK EDWIN STEELE, III v. CAROL STEELE.

      A Rule 40(b) motion was filed in this Court on July 26, 2022 requesting an
extension of time to file a discretionary application. Upon consideration, the motion
is hereby GRANTED until September 12, 2022.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/27/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.